 1
 2
 3
 4
                                                           JS-6
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   RONALD DWAYNE SCOTT, JR.,      ) Case No. EDCV 19-2090-JFW (JPR)
12                                  )
                       Plaintiff,   )
13                                  )
                  v.                )          J U D G M E N T
14                                  )
     YASSMIN GARMIN, Acting         )
15   Pennsylvania Department of     )
     Transportation Director,       )
16                                  )
                       Defendant.   )
17                                  )
                                    )
18
19        IT IS HEREBY ADJUDGED that this action is dismissed with
20   prejudice.
21
22   DATED: February 18, 2020
                                     JOHN F. WALTER
23                                   U.S. DISTRICT JUDGE
24
25
26
27
28
